Name: 2011/196/EU: Commission Decision of 29Ã March 2011 on the compliance of standard EN 14682:2007 on cords and drawstrings on childrenÃ¢ s clothing with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of the standard in the Official Journal (notified under document C(2011) 1860) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  demography and population;  leather and textile industries
 Date Published: 2011-03-30

 30.3.2011 EN Official Journal of the European Union L 82/8 COMMISSION DECISION of 29 March 2011 on the compliance of standard EN 14682:2007 on cords and drawstrings on childrens clothing with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of the standard in the Official Journal (notified under document C(2011) 1860) (Text with EEA relevance) (2011/196/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(2) thereof, After consulting the Standing Committee set up in accordance with Article 5 of Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (2), Whereas: (1) Article 3(1) of Directive 2001/95/EC obliges producers to place only safe products on the market. (2) Under Article 3(2) of Directive 2001/95/EC, a product is presumed to be safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have to be published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of the Directive. (3) Pursuant to Article 4(1) of the Directive, European standards should be established by European standardisation bodies under mandates drawn up by the Commission. The Commission shall publish the references of such standards. (4) Article 4(2) of the Directive lays down a procedure for the publication of references of standards adopted by the European standardisation bodies before the entry into force of the Directive. Where such standards ensure compliance with the general safety requirement, the Commission shall decide to publish their references in the Official Journal of the European Union. In such cases, the Commission, acting on its own initiative or at the request of a Member State, shall decide, in accordance with the procedure laid down in Article 15(2) of the Directive, whether the standard in question meets the general safety requirement. The Commission shall decide to publish the reference of the standard after consulting the Committee established by Article 5 of Directive 98/34/EC. The Commission shall notify the Member States of its decision. (5) In November 2000, the Commission sent Mandate M/309 to CEN (European Committee for Standardisation) to draft European safety standards to address the risks of strangulation, injury and entrapment posed by cords and drawstrings on childrens clothes. (6) CEN adopted standard EN 14682:2004 in response to the Commissions Mandate. The Commission published its reference in the Official Journal of the European Union (3). (7) In September 2007, standard EN 14682:2004 was superseded by a new version adopted by CEN. This version clarifies the requirements for cords and drawstrings in childrens garments and includes explanatory drawings. The reference of standard EN 14682:2007 is not published in the Official Journal of the European Union. (8) Between November 2008 and February 2010, the market surveillance authorities of 11 Member States jointly investigated the compliance of children clothes in their markets with the requirements of EN 14682:2007. The project was co-financed by the Commission (4). (9) The national market surveillance authorities participating in the project submitted more than 400 RAPEX notifications of garments which did not comply with the requirements of standard EN 14682:2007. These notifications accounted for a significant share of the total of RAPEX notifications received in 2009 (5). (10) This joint project also promoted a more widespread knowledge and raised awareness of the requirements of standard EN 14682:2007 for economic operators along the supply chain. (11) The Commission considers that standard EN 14682:2007 fulfils its Mandate M/309, complies with the general safety requirement of Directive 2001/95/EC, and that its reference should be published in the Official Journal of the European Union in accordance with the procedure provided for in Article 4(2), first subparagraph. (12) This Decision on the compliance of standard EN 14682:2007 with the general safety requirement is taken at the initiative of the Commission. (13) The measures provided for in this Decision are in accordance with the opinion of the Committee of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Standard EN 14682:2007 Safety of childrens clothing  Cords and drawstrings on childrens clothing  Specifications meets the general safety requirement of Directive 2001/95/EC for the risks it covers. Article 2 The reference of standard EN 14682:2007 shall be published in the C series of the Official Journal of the European Union and shall replace the reference of standard EN 14682:2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 March 2011. For the Commission John DALLI Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 204, 21.7.1998, p. 37. (3) OJ L 200, 22.7.2006, p. 35, OJ C 171, 22.7.2006, p. 23. (4) http://ec.europa.eu/consumers/safety/news/index_en.htm (5) http://ec.europa.eu/consumers/safety/rapex/docs/2009_rapex_report_en.pdf